                    IN THE UNITED STATES DISTRICT COURT FOR THE
                           NORTHERN DISTRICT OF ILLINOIS
                                 WESTERN DIVISION

Leonard Logan (#R-11048),                        )
                                                 )
               Plaintiff,                        )   Case No. 18 CV 6874
                                                 )
               v.                                )
                                                 )   Judge Philip G. Reinhard
Bruce Rauner, et al,                             )
                                                 )
               Defendants.                       )

                                             ORDER

       On December 27, 2018, the court ordered plaintiff to file an amended complaint by January
25, 2019, or risk summary dismissal of this lawsuit. See [9]. Plaintiff now motions the court for
additional time as he claims he received the wrong forms from the Clerk of Court and, therefore, has
not been able to prepare an amended complaint. See [10]. The motion is granted. Plaintiff’s
amended complaint is now due February 8, 2019. The Clerk of Court is directed to send plaintiff
an amended complaint form, a blank USM-285 form, and instructions along with a copy of this
order.


Date: 01/07/2019                              ENTER:



                                                     United States District Court Judge

                                                             Docketing to mail notices. (LC)
